Citation Nr: 0708264	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-11 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.

2.  Entitlement to service connection for a sinus disorder 
(mild chronic bronchitis).



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from January 1980 to August 
2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed May 2001 rating decision denied service 
connection for a right knee disorder.

3.  The evidence received since the May 2001 rating decision, 
by itself or in conjunction with previously considered 
evidence, does not relate to an unsubstantiated fact 
necessary to substantiate the claim for service connection 
for a right knee disorder.

4.  The veteran has not been shown to currently have a sinus 
disorder that is causally or etiologically related to her 
military service.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision, which denied entitlement to 
service connection for a right knee disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.   The evidence received subsequent to the May 2001 rating 
decision is not new and material, and the claim for service 
connection for a right knee disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  A sinus disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
October 2003, prior to the initial decision on the claim in 
August 2004.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate her claim for service connection 
and to reopen her previously denied claim.  Specifically, the 
October 2003 letter stated that in order to establish service 
connection the evidence must show that she had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that she has a current 
physical or mental disability; and, that there is a 
relationship between her current disability and an injury, 
disease, or event in military service.  The October 2003 
letter also indicated that the veteran's claim for service 
connection for a right knee disorder had been previously 
denied in a May 2001 rating decision and that she needed to 
submit new and material evidence to reopen her claim.  The 
letter explained that in order to be considered new the 
evidence must be submitted to VA for the first time, must not 
have been previously considered, and cannot be cumulative.  
It was also noted that in order to be deemed material the 
evidence must be relevant to the issue of service connection 
and relate to an unestablished fact necessary to substantiate 
her claim.  The October 2003 letter further explained that 
new and material evidence must raise a reasonable possibility 
that the outcome or conclusion would change when considered 
with all of the evidence of record.  As such, the October 
2003 letter essentially notified the veteran to look to the 
bases for the previous denial to determine what evidence 
would be new and material to reopen the claim.  See Kent v. 
Nicholson, No. 04-181, slip op. at 10 (U.S. Vet. App. Mar. 
31, 2006) (law requires VA to look at the bases for the 
denial in the prior decision and to respond with notice that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  Additionally, the February 2005 statement of the 
case (SOC) and the November 2005 supplemental statement of 
the case (SSOC) notified the veteran of the reasons for the 
denial of her application and, in so doing, informed her of 
the evidence that was needed to substantiate her claims. 

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the October 2003 letter indicated 
that reasonable efforts would be made to help her obtain 
evidence necessary to support her claims and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on her claims.

The RO also informed the veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
October 2003 letter notified the veteran that she must 
provide enough information about her records so that they 
could be requested from the agency or person that has them.  
The October 2003 letter also requested that she complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that she 
would like VA to obtain on her behalf.  In addition, the 
October 2003 stated that it was the veteran's responsibility 
to ensure that VA receives all requested records that are not 
in the possession of a Federal department or agency.    

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claims.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of her claim and, in so doing, informed her of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a letter was sent to the veteran in March 2006 informing 
her that a disability rating was assigned when a disability 
was determined to be service-connected and that such a rating 
could be changed if there were changes in her condition.  The 
March 2006 letter also explained how disability ratings and 
effective dates were determined.    

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was also 
scheduled for a hearing before the Board in January 2007; 
however, she failed to appear for that hearing.  

The Board does observe that the veteran has not been afforded 
VA examinations in connection with her application to reopen 
her claim for service connection for a right knee disorder or 
in connection with her claim for service connection for a 
sinus disorder.  Under the law, an examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

However, the duty to provide a medical examination and/or 
obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured. See 38 C.F.R. § 
3.159(c)(4)(iii) (2006).  Moreover, a VA examination is 
unnecessary to decide the claim for service connection for a 
sinus disorder because such an examination would not provide 
any more information than is already associated with the 
claims file.  As will be discussed below, the veteran has not 
been shown to have an event, disease, or injury to which a 
current sinus disorder could be related.  The record contains 
no probative evidence that demonstrates otherwise.  
Therefore, because there is no event, injury, or disease in 
service to which a current disorder could be related, the 
Board finds that a VA examination is unnecessary.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  

VA has also assisted the veteran throughout the course of 
this appeal by providing her with a SOC and SSOC, which 
informed her of the laws and regulations relevant to her 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).


I.  Right Knee Disorder

The Board observes that the veteran's claim for service 
connection for a right knee disorder was previously 
considered and denied by the RO in a rating decision dated in 
May 2001.  The veteran was notified of that decision and of 
her appellate rights.  In general, rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In September 2003, the veteran requested that her claim for 
service connection for a right knee disorder be reopened.  
However, the August 2004 rating decision now on appeal denied 
reopening the veteran's claim on the basis that new and 
material evidence had not been submitted.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As previously noted, the May 2001 rating decision denied the 
veteran's claim for service connection for a right knee 
disorder.  In that decision, the RO acknowledged that the 
veteran's medical records showed she had complained of 
bilateral knee pain in October 1996.  However, it was also 
noted that a physical examination at that time was 
essentially normal with the exception of pain and that her 
July 2000 retirement examination found her lower extremities 
to be normal.  The RO further observed that the evidence of 
record failed to show a chronic disorder and indicated that 
the in-service complaints appeared to have been an acute 
problem that resolved without any evidence of a chronic 
disability.  As such, the RO determined that service 
connection was not warranted for a right knee disorder.

The evidence associated with the claims file subsequent to 
the May 2001 rating decision includes VA medical records as 
well as the veteran's own assertions.  However, the Board 
finds that such evidence is not new and material within the 
meaning of the laws and regulations set forth above, and as 
such, there is no basis to reopen the claim for service 
connection for a right knee disorder.

With respect to the VA medical records, the Board finds that 
some of those records are new in that they were certainly not 
of record at the time of the May 2001 rating decision.  
However, those records are not probative in that they do not 
document any complaints, treatment, or diagnosis of a current 
right knee disorder that is causally or etiologically related 
to her military service.  In fact, the treatment records 
simply indicate that the veteran has had complaints of right 
knee pain.  To the extent that those records do document the 
veteran as having pain in her right knee, the Board notes 
that pain alone, without a diagnosed related medical 
condition, does not constitute a disability for which service 
connection may be granted. Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  As such, those treatment records do not 
show that the veteran currently has a right knee disorder 
that is related to service.  Therefore, the Board finds that 
these VA medical records are not new and material.

With respect to the veteran's statements, the Board finds 
that the veteran's assertions alone cannot be dispositive of 
the issue for purposes of reopening the claim.  The record on 
appeal does not indicate that the appellant has the expertise 
to provide an opinion that requires specialized knowledge, 
skill, experience, training or education, such as an opinion 
as to the etiology of a right knee disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Thus, the veteran's assertions are not deemed to be "new and 
material evidence" and cannot serve to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the May 
2001 rating decision continues to be absent.  Specifically, 
there remains no medical evidence showing that the veteran 
currently has a right knee disorder that is causally or 
etiologically related to service.  Accordingly, the Board 
finds that new and material evidence has not been presented 
to reopen the veteran's previously denied claim for service 
connection for a right knee disorder.


II.  Sinus Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a sinus 
disorder.  The veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of a sinus 
disorder.  In fact, the veteran's July 2000 retirement 
examination found her sinuses to be normal, and she did not 
seek treatment for a sinus disorder for several years 
following her separation from service.  Therefore, the Board 
finds that a sinus disorder did not manifest during service 
or for many years thereafter.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of a sinus 
disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a sinus disorder is itself evidence which tends to show that 
a sinus disorder did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that a sinus 
disorder manifested during service or within close proximity 
thereto, the medical evidence does not link a current 
diagnosis of a sinus disorder to her military service.  The 
only evidence contained in the claims file showing otherwise 
is the veteran's assertions that she currently has a sinus 
disorder that is related to service, which she first raised 
when she filed her claim in September 2003.  As discussed 
above, the veteran did not have any complaints, treatment, or 
diagnosis of a sinus disorder for several years following her 
separation from service, and there was no event, injury, or 
disease in service to which a current sinus disorder could be 
related.  Therefore, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for a sinus disorder.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a sinus disorder is not warranted.  The 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a right knee disorder is denied.

Service connection for a sinus disorder is denied.





______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


